8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 1 of 27 - Page ID # 2867




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

AVERY R. TYLER,

                      Petitioner,                             8:19CV170

       vs.
                                                          MEMORANDUM
SCOTT FRAKES,                                              AND ORDER

                      Respondent.


       This matter is before the court on Petitioner Avery R. Tyler’s (“Petitioner” or
“Tyler”) Petition for Writ of Habeas Corpus. (Filing 1.) For the reasons that follow,
Petitioner’s habeas petition is denied and dismissed with prejudice.

                                     I. CLAIMS

      Summarized and condensed,1 and as set forth in the court’s prior progression
order (filing 4), Petitioner asserted the following claims2 that were potentially
cognizable in this court:

      Claim One:            Petitioner was denied the effective assistance of counsel
                            because counsel failed to object to and appeal
                            prosecutorial misconduct for (1) allowing Ronald King’s

      1
          Petitioner did not object to the court’s summary and condensation.
      2
         The court noted that, to the extent Petitioner framed his claims as a challenge
to the Nebraska Supreme Court’s decision affirming the state district court’s denial
of an evidentiary hearing and dismissal of Petitioner’s motion for postconviction
relief, such claims were not cognizable in a federal habeas action as they are based
on errors in the state postconviction proceedings. (Filing 4.) See Jenkins v. Houston,
4:05CV3099, 2006 WL 126632 (D. Neb. 2006) (errors during state postconviction
review are not cognizable in a federal habeas corpus action) (collecting cases).
                                            1
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 2 of 27 - Page ID # 2868




                         known false testimony to go uncorrected and (2) vouching
                         for and bolstering witness Ronald King. (Filing 1 at
                         CM/ECF pp. 5, 7.)

      Claim Two:         Petitioner was denied due process and the constitutional
                         right to a fair trial because the prosecutor committed
                         misconduct when she represented that a witness was not
                         eligible for a plea deal and later provided the witness with
                         a deal. (Filing 1 at CM/ECF p. 8.)

      Claim Three:       Petitioner was denied the effective assistance of counsel
                         because counsel failed “to correct known false testimony
                         and question the witness [Ronald King] in relation to his
                         claim that he was sorry for his comments to the police and
                         that he didn’t want to loose [sic] everything, and that he
                         didn’t see the shooting.” (Filing 1 at CM/ECF p. 12.)

                              II. BACKGROUND

A. Convictions and Sentences

       The court states the facts as they were recited by the Nebraska Supreme Court
on postconviction appeal in State v. Tyler, 918 N.W.2d 306 (Neb. 2018) (filing 6-
4).3 See Bucklew v. Luebbers, 436 F.3d 1010, 1013 (8th Cir. 2006) (utilizing state
court’s recitation of facts on review of federal habeas petition).




      3
       The recitation of facts contains minor variations from the Nebraska Supreme
Court’s postconviction appeal opinion and some additional information taken from
the Nebraska Supreme Court’s opinion on direct appeal in State v. Tyler, 870
N.W.2d 119 (Neb. 2015) (filing 6-3).
                                          2
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 3 of 27 - Page ID # 2869




                                      1. Facts

       On September 3, 2012, Delayno Wright was shot and killed outside Halo Ultra
Lounge (Halo) in Omaha, Nebraska. Prior to the shooting, Wright, his girlfriend
Brittany Ashline, and his cousin LaRoy Rivers were walking through the parking lot
toward Wright’s vehicle when two men walked past them. One of the men grabbed
or brushed against Ashline, which led to Ashline and Wright’s confronting the men.
Rivers thought he recognized one of the men who was wearing a brown, striped shirt
and saw that man break away from the group. Rivers saw a dome light turn on in a
vehicle in the parking lot, heard the voice of the man he thought he recognized
yelling, “‘What’s up now?’” and heard gunshots. Rivers could not see the shooter,
but Ashline said she saw a man run to a tan or gold sport utility vehicle or Jeep and
leave the scene after the shots were fired. Wright indicated he had been shot, was
driven to a hospital, and was subsequently pronounced dead due to a gunshot wound
to his torso.

      When Rivers spoke to investigators, he informed them that he thought he
recognized the man wearing the brown, striped shirt as a person he played basketball
with in high school. Rivers explained that he thought the man’s first name was
Avery, but that he was unsure of his last name. While on a detective’s computer,
Rivers accessed a social media page, viewed Tyler’s profile picture, and identified
him as the individual in the brown, striped shirt.

      During the investigation of the shooting, investigators obtained a photograph
of Tyler from a wedding he attended the day before the shooting in which he was
wearing a brown, striped shirt. Investigators also obtained security footage showing
a sport utility vehicle leaving the scene near the time of the shooting at a high rate
of speed. It was subsequently discovered Tyler’s girlfriend owned a silver Jeep
Commander. At the scene of the shooting, investigators found eight shell casings. A
crime laboratory technician reported that the casings were all fired from the same
gun and that there are about 20 guns capable of firing them, including an “FN Five-


                                          3
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 4 of 27 - Page ID # 2870




seveN” pistol. It was discovered Tyler had purchased an FN Five-seveN pistol
approximately 2 ½ months prior to the shooting.

       Investigators obtained and executed four search warrants for Tyler’s car and
for his grandparents’, mother’s, and girlfriend’s residences. During the searches,
investigators discovered a cell phone from Tyler’s car, a gunlock bearing the “FN”
logo from his grandparents’ residence, and a letter from his mother’s residence.
Tyler signed a consent form that allowed investigators to download and search the
contents of the cell phone. On the cell phone, investigators discovered another
picture of the September 2, 2012, wedding in which Tyler was wearing a brown,
striped shirt; a deleted text message from September 2 that read, “What’s it like and
where is halo?”; and call records and location information.

       Based upon this information, Tyler was arrested and charged with murder in
the first degree and use of a firearm to commit a felony for the death of Wright.

                                      2. Trial

      A jury trial was held in June 2014. At trial, the court heard testimony from 24
witnesses for the State and 5 for the defense. Among the State’s witnesses were
Ronald King and Jelani Johnson. A summary of their testimony and the State’s
arguments concerning their testimony is provided in relevant part below.

                              (a) King’s Testimony

      King testified he met Tyler and Johnson playing basketball for Bellevue
University in Nebraska from 2008 to 2010. After those 2 years, King moved back to
his hometown in Illinois.

        In September 2012, King returned to Nebraska for the wedding of a former
teammate and stayed with Johnson who was also attending the wedding. King
testified that Tyler attended the wedding and was wearing a brown, striped shirt.
                                         4
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 5 of 27 - Page ID # 2871




King testified that he left the wedding to go to Halo with Tyler in the vehicle Tyler
was driving, a “light-colored Jeep.” King explained that once they got to Halo, they
parked in the parking lot and were walking on a sidewalk leading into the club when
they passed two men and a woman. King testified that he brushed against the woman
as she was walking by and that the woman and one of the men confronted them about
the contact. King explained that Tyler and the man who confronted them got into a
heated exchange and that the other man and King had to separate the two. King
testified that Tyler left at some point and that when King walked back toward Tyler’s
Jeep, he saw Tyler walking from the Jeep toward the location where the
confrontation happened with something in his hand. King testified he saw Tyler fire
three to five gunshots in the direction where King had last seen the group of three
people. After firing the shots, King testified that Tyler returned to the vehicle and
Tyler drove them to a second bar. King then texted another friend for a ride and
parted ways with Tyler. King testified that he returned to Illinois on his scheduled
return flight. Later, King was arrested in Illinois for an unrelated matter and held for
a Nebraska warrant. King obtained a lawyer when Omaha Police Department
detectives began to question him about the shooting. Eventually, he was given
immunity. King explained the terms of the immunity by describing that he gave a
formal interview to the police and that if called to testify, he would “have to say the
exact same thing.”

        During cross-examination, King was asked by Tyler’s counsel to look at a
letter leading to the following exchange:

      Q. Do you recognize [the letter]?

      A. Yes.

      Q. Is it something that you authored, you wrote it?

      A. Yes.

      Q. When?

                                           5
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 6 of 27 - Page ID # 2872




      A. I don’t believe that I wrote it. I probably was speaking and somebody
      else wrote it.

      Q. Okay. What were the circumstances of you making those statements
      and giving that information?

      A. You know, just follow-up on my reactions and how I felt about the
      situation.

      Q. Okay. Was it before you spoke to the cops or after you spoke to the
      cops?

      A. After.

      Q. And who—you say you don’t think you typed it, someone else did?

      A. Yes.

      Q. Who?

      A. My attorney, possibly.

      Q. Well, what do you mean “possibly?”

      A. I don’t remember who wrote it.

      Q. Okay. But it’s your words?

      A. Yes.

      Q. And you say this was done after the police spoke to you in Illinois?

      A. Correct.

        The letter was not offered into evidence, and King provided no other
testimony concerning the letter outside of this exchange. However, Tyler attached a
letter to his motion for postconviction relief and alleged the document was the letter
his counsel questioned King about at trial. Tyler alleges his trial counsel was
informed by the State during an off-the-record recess that the letter discussed was
                                           6
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 7 of 27 - Page ID # 2873




actually written by Johnson. Neither the State nor Tyler’s trial counsel disclosed to
the jury that Johnson had authored the letter.

                            (b) Johnson’s Testimony

      Johnson testified he has known Tyler since childhood. Johnson played
basketball at Bellevue University with Tyler and King and asserted that he is friends
with both men.

       On September 2, 2012, King and Johnson attended a wedding where they saw
Tyler. King and Tyler left the wedding reception without Johnson, and Johnson did
not see King again until the next day. The next morning, Johnson had a conversation
with King about what had occurred the night before. Tyler showed up uninvited at
Johnson’s house, where he talked to Johnson and had a private conversation with
King.

       Johnson testified that days after the wedding, Tyler came to the restaurant
where Johnson worked and told Johnson that Tyler’s property had been searched by
police. Tyler also told him that “his car couldn’t be placed at Halo that night,” to
which Johnson agreed. Johnson further testified that after the meeting at Johnson’s
workplace, Tyler again came over to Johnson’s house and used Johnson’s cell phone
to call King.

       In October 2012, Omaha Police Department detectives initiated an interview
with Johnson. Johnson testified that during the interview, detectives questioned him
about the night of the wedding and Johnson lied and told them King had driven his
car from the wedding and had come back to pick him up later. A couple weeks after
this initial interview, detectives again attempted to interview Johnson. Johnson
declined to talk with the detectives without an attorney and was charged with
accessory to a felony. After Johnson hired an attorney, another interview was set up
and Johnson admitted that King did not take his car the night of the wedding and
that King did not return later to pick him up.
                                         7
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 8 of 27 - Page ID # 2874




      At trial, Johnson was questioned concerning whether he had a plea agreement.
On direct examination, the following exchange occurred:

      Q. Are you testifying here today pursuant to any type of agreement with
      the Douglas County Attorney’s Office?

      A. Are you asking if I do have an agreement?

      Q. Yes.

      A. No.

      Q. Okay. Has there been any type of plea agreement entered into
      between you and the Douglas County Attorney’s Office regarding this
      case?

      A. No.

      Q. Is there any reason why you haven’t already pled to this charge?

      A. I mean, I had conversations with my lawyer, and he told me just by
      coming . . . forth and being truthful that that would be the best route.

       On cross-examination, Johnson again testified that he did not have a plea
agreement worked out in exchange for his testimony. Johnson explained that after
consulting with his attorney, he believed coming forward and being truthful would
be the best thing to do. Johnson believed that testifying truthfully would lead to a
lesser charge or a dismissal of the accessory charge.

                          (c) State’s Closing Argument

      In the State’s closing argument, the State addressed both King’s and
Johnson’s testimony and stated, in relevant part:

      King and . . . Johnson were put in a bad place. Their teammate and their
      friend did something very bad. He told them to be quiet about it. He
                                         8
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 9 of 27 - Page ID # 2875




      told them to lie about it. When . . . King is approached by the police,
      sure, he’s scared. He’s worried he’s going to get arrested. He was at a
      crime scene, a very serious crime scene, one where someone was killed,
      and he doesn’t even bother calling the cops to tell them about it. He
      leaves the scene, doesn’t tell anyone about it. He remains quiet. He was
      probably scared. He probably didn’t want . . . Tyler to get in trouble
      because it’s a friend of his.

      So when he’s in jail and the police want to talk to him, he wanted a
      deal. And [defense counsel] criticizes us for giving him that deal. But
      keep in mind what the police knew versus what . . . King knew. And
      what I would argue to you is the police and prosecutors don’t give deals
      to liars. We didn’t give a deal to . . . Johnson. In fact, the police arrested
      him and that charge is still pending. But what we knew about . . . King
      when he said, “Hey, I want immunity,” frankly, it’s easy to give it to
      him. Why? Because all the evidence was pointing to . . . Tyler being
      the shooter; Jeep Commander leaving the scene that we tied to his
      girlfriend; FN Herstal gun was the weapon used to kill, we tied that to
      . . . Tyler; we have a witness, not only identify him at the scene, telling
      the . . . police, not coincidentally, what he was wearing that night and a
      picture of him. We have cell phone evidence of him using his phone
      that night. There was nothing to suggest . . . King was the shooter, and
      the cops knew that. So to tell . . . King, “We aren’t going to arrest you
      as long as you tell the truth,” was simple, which is why it was different
      with [Johnson]. He didn’t tell the truth, so he was arrested.


                             3. Verdicts and Sentences

       Tyler was convicted by a jury on both counts. The state district court
sentenced Tyler to life in prison for the murder and 20 to 30 years’ imprisonment for
the firearm conviction.

B. Direct Appeal

       Tyler appealed his convictions to the Nebraska Supreme Court. Tyler was
represented by the same counsel on appeal as at trial. In his brief, Tyler assigned that
the state district court erred in overruling his various motions to suppress. (Filing 6-

                                            9
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 10 of 27 - Page ID # 2876




5 at CM/ECF pp. 6-7; see also Filing 6-3 at CM/ECF p. 7.) The Nebraska Supreme
Court concluded that the state district court did not err by overruling Tyler’s motions
to suppress and affirmed Tylor’s convictions. (Filing 6-3 at CM/ECF pp. 4, 8-14.)
Tyler filed a petition for a writ of certiorari (filing 6-32), which was denied by the
United States Supreme Court on February 29, 2016 (filing 6-33).

C. Postconviction Action

       On October 13, 2016, Tyler filed a verified motion for postconviction relief
alleging prosecutorial misconduct and ineffective assistance of trial counsel. (Filing
6-12 at CM/ECF pp. 20-46.) As to prosecutorial misconduct, Tyler claimed the State
(1) allowed King’s known, false testimony concerning the authorship of the letter4

      4
          Tyler attached the letter to his postconviction motion. The letter reads:

      First I want to say I’m sorry. I have put myself in a terrible situation
      and it makes me sick to my stomach to think that I could have ruined
      my life over something so stupid. I have never been questioned by the
      police before and quite honestly it scared me to even be in that situation.
      I was drug into this situation by people who I thought were my friends.
      I just want to move on with my life and put this whole situation behind
      me. I have worked and went to school and I am almost at the place that
      I want to be in my life and to lose all of that over something I did not
      do, did not see, or wasn’t even involved with would not only devastate
      me but break my family’s heart. They know that I am a good person
      and would never try to do the wrong thing intentionally. In this situation
      being too loyal has backfired. I have known Avery Tyler since
      elementary school where we played basketball together. He knows my
      family and I know his. In my wildest dreams I could never picture
      Avery hurting someone and I still do not want to believe it. He has
      always been a good friend of mine and I looked up to him as he was a
      great student athlete. He was the best teammate I could have asked for.
      He was a great student, got “A’s” and always stayed on top of his
      schoolwork. And he is a great all around person. As a friend I really try
      to do anything I can to help my friends. I realize now that I hurt myself
      in the process.

                                           10
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 11 of 27 - Page ID # 2877




provided by Tyler’s counsel to go uncorrected; (2) introduced new and
impermissible evidence during closing arguments in providing the reasoning for
King’s immunity deal; (3) improperly vouched for and bolstered King’s testimony
by stating during closing arguments that “‘the police and prosecutors don’t give
deals to liars’”; (4) lied to the jury during closing arguments in representing that
Johnson would not receive a deal; and (5) failed to disclose to Tyler’s counsel that
Johnson’s charge would be dropped in exchange for his testimony at trial. (Filing 6-
12 at CM/ECF pp. 25-33.) Tyler claimed that the cumulative effect of the
prosecutorial misconduct deprived him of a fair trial. (Filing 6-12 at CM/ECF pp.
25, 33-34.) As to ineffective assistance, Tyler claimed trial counsel (1) allowed
King’s false testimony to go uncorrected, (2) failed to object to prosecutorial
misconduct in introducing new and impermissible evidence during closing
arguments and vouching for and bolstering a State’s witness, and (3) failed to appeal
the comments made by the county attorney. (Filing 6-12 at CM/ECF pp. 34-39.)

      In an amended order, the state district court denied Tyler’s motion without an
evidentiary hearing. (Filing 6-12 at CM/ECF pp. 79-83.) The court found Tyler’s
claims were procedurally barred, insufficiently pled, and affirmatively refuted by the
record. (Filing 6-12 at CM/ECF pp. 80-83.)

       Tyler appealed to the Nebraska Supreme Court, assigning that the state district
court erred in finding an evidentiary hearing was not warranted and (1) dismissing
his claims of prosecutorial misconduct regarding King’s and Johnson’s testimony
and the State’s closing argument and (2) dismissing his claims of ineffective
assistance of counsel for not objecting, correcting, or appealing the alleged
prosecutorial misconduct. (Filing 6-7 at CM/ECF p. 9; see also Filing 6-4 at
CM/ECF p. 7.)

      In a published opinion filed October 19, 2018, the Nebraska Supreme Court
affirmed the state district court’s order, concluding that Tyler was not entitled to an


(Filing 6-12 at CM/ECF p. 41.)
                                          11
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 12 of 27 - Page ID # 2878




evidentiary hearing on his claims of prosecutorial misconduct and ineffective
assistance of counsel and that the state district court did not err in dismissing Tyler’s
motion for postconviction relief.5 (Filing 6-4 at CM/ECF p. 16.) Tyler filed a motion
for rehearing, which was overruled, and the mandate issued on February 4, 2019.
(Filing 6-2 at CM/ECF p. 3.)

D. Habeas Petition

       Tyler filed his Petition for Writ of Habeas Corpus in this court on April 18,
2019. (Filing 1.) He filed a brief in support of his habeas petition on June 3, 2019.
(Filing 3.) In response to the Petition, Respondent filed an Answer (filing 7), a Brief
(filing 8), and the relevant state court records (filing 6). Tyler filed a brief (filing 9)
in response to Respondent’s Answer, and Respondent filed a reply brief (filing 10).
This matter is fully submitted for disposition.

                    III. OVERVIEW OF APPLICABLE LAW

       A couple strands of federal habeas law intertwine in this case. They are (1)
the deference that is owed to the state courts when a federal court reviews the factual
or legal conclusions set forth in an opinion of a state court; and (2) the standard for
evaluating a claim of ineffective assistance of counsel. The court elaborates upon
those concepts next so that it may apply them later in a summary fashion as it reviews
Tyler’s claims.

A. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary

      5
        The specific findings and conclusions of the Nebraska Supreme Court will
be discussed as necessary below.
                                        12
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 13 of 27 - Page ID # 2879




to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state
court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

      However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the


                                          13
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 14 of 27 - Page ID # 2880




petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.

B. The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be applied.
The standard is very hard for offenders to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
                                            14
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 15 of 27 - Page ID # 2881




presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

       The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id.
at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great deal
of “latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher threshold.
      And, because the Strickland standard is a general standard, a state court
      has even more latitude to reasonably determine that a defendant has not
      satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

       Strickland applies equally to appellate counsel, and appellate counsel is
entitled to the “benefit of the doubt.” Woods v. Etherton, 136 S. Ct. 1149, 1153
(2016). To demonstrate prejudice on account of appellate counsel’s failure to raise
a claim on appeal, a petitioner must show a “reasonable probability that an appeal of
[the] issue would have been successful and that the result of the appeal would
thereby have been different.” Pryor v. Norris, 103 F.3d 710, 714 (8th Cir. 1997).
The petitioner must show more than that the alleged error had some conceivable

                                          15
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 16 of 27 - Page ID # 2882




effect on the outcome of the proceeding. Id. at 713. “‘Virtually every act or omission
of counsel would meet that test, and not every error that conceivably could have
influenced the outcome undermines the reliability of the result of the proceeding.’”
Id. (quoting Strickland, 466 U.S. at 693).

                                IV. DISCUSSION

A. Claim One, Subpart (1), and Claim Three

       In Claim One, Subpart (1), Tyler argues that he was denied the effective
assistance of counsel because counsel failed to object to and appeal prosecutorial
misconduct for allowing Ronald King’s known false testimony to go uncorrected.
(Filing 1 at CM/ECF p. 5.) Relatedly, in Claim Three, Tyler asserts that he was
denied the effective assistance of counsel because counsel failed “to correct known
false testimony and question the witness [Ronald King] in relation to his claim that
he was sorry for his comments to the police and that he didn’t want to loose [sic]
everything, and that he didn’t see the shooting.” (Filing 1 at CM/ECF p. 12.) Both
these claims relate to King’s testimony regarding the letter attached to Tyler’s
postconviction appeal. (Filing 6-12 at CM/ECF p. 41.) In its opinion on
postconviction appeal, the Nebraska Supreme Court addressed and rejected these
claims on the merits. In so doing, the Nebraska Supreme Court stated:

      In his motion for postconviction relief, Tyler alleged his counsel was
      ineffective for failing to correct King’s known, false testimony that
      King authored the letter and, on direct appeal, in failing to allege
      prosecutorial misconduct that the State allowed known, false testimony
      to go uncorrected. This claim is without merit, because Tyler has failed
      to allege sufficient facts to show King’s testimony misled or unduly
      influenced the jury.

      Tyler contends that correcting the testimony about the letter would have
      provided the jury evidence relevant to King’s credibility which was at
      issue as a primary witness for the State. However, Tyler’s counsel
      cross-examined King at trial and questioned King’s credibility,

                                         16
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 17 of 27 - Page ID # 2883




      including the amount of alcohol he consumed on the day of the
      shooting, his receiving immunity for his cooperation, and his
      statements to law enforcement. The jury was able to compare King’s
      testimony with the other witnesses’ accounts and consider the terms of
      King’s immunity deal. The authorship of a letter that the jury did not
      review or have substantive information about had little probative value
      to King’s credibility. Tyler failed to show how evidence that King
      authored the letter caused any prejudicial effect.

      Tyler also claims his counsel should have introduced the letter to
      impeach King’s testimony that he saw Tyler firing the gun, because the
      letter allegedly states that the author did not see the shooting. However,
      Tyler admits that the letter was actually written by Johnson, so
      regardless of the alleged content of the letter, any statements about what
      the author of the letter observed are irrelevant to King’s testimony about
      his own observations.

      Therefore, based on all of the above, Tyler has failed to state sufficient
      allegations under the prejudice prong of Strickland to show that, but for
      counsel’s failure to correct King’s testimony about the letter and failure
      to allege on direct appeal that the State committed prosecutorial
      misconduct in not correcting King’s testimony, the result of trial would
      have been different.

(Filing 6-4 at CM/ECF pp. 12-13.)

      Tyler argues that the Nebraska Supreme Court’s decision ignores the fact that
King’s testimony that he saw Tyler firing the gun was false. (Filing 9.) Specifically,
Tyler alleges that King admitted that he had lied to the police and that he never saw
the shooting. (Filing 9.) Tyler bases this allegation on the statements in the letter
attached to his postconviction motion. (Filing 9; Filing 6-12 at CM/ECF p. 41.) But,
as Tyler acknowledged in his postconviction motion, the letter was written by
Johnson, not King. (Filing 6-12 at CM/ECF pp. 25-27.) Furthermore, beyond King’s
admission that he did not write the letter (filing 6-12 at CM/ECF pp. 25-27), the
evidence introduced at trial supports the fact that Johnson authored the letter. On
cross-examination, trial counsel showed the letter to Johnson and he testified that he

                                         17
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 18 of 27 - Page ID # 2884




wrote the letter before his second interview with law enforcement. 6 (Filing 6-27 at
CM/ECF pp. 54-55.) The statements in the letter further show that it was written by
Johnson and not King. For example, the statements—“I have known Avery Tyler
since elementary school where we played basketball together” and “I have worked
and went to school and I am almost at the place that I want to be in my life and to
lose all of that over something I did not do, did not see, or wasn’t even involved with
would not only devastate me but break my family’s heart” (filing 6-12 at CM/ECF
p. 41)—are consistent with Johnson’s trial testimony that he was not at Halo on the
night of the shooting (filing 6-26 at CM/ECF pp. 95-97) and that he had been friends
with Tyler since childhood when they played basketball together (filing 6-26 at
CM/ECF pp. 77-78). King, on the other hand, testified that he met Tyler when they
played basketball together at Bellevue University from 2008 to 2010, which were
the only two years King lived in Nebraska. (Filing 6-23 at CM/ECF pp. 4-7.)

       Because the record establishes that Johnson, not King, authored the letter,
Tyler’s reliance on the letter to assert that King falsely testified that he saw Tyler
firing the gun is misplaced. The court finds that the Nebraska Supreme Court’s
conclusion—that any statements about what the author of the letter observed were
irrelevant to King’s testimony about his own observations—was not based on an
unreasonable determination of the facts in light of the evidence. Thus, trial counsel
was not ineffective for failing to use the statements in the letter to impeach King.
Moreover, the Nebraska Supreme Court’s decision was not contrary to, or an
unreasonable application of, clearly established federal law.

       Furthermore, the court finds that the Nebraska Supreme Court reasonably
applied Strickland’s prejudice prong in concluding that counsel’s performance with
respect to King’s testimony regarding authorship of the letter did not constitute
ineffective assistance of counsel. Although trial counsel decided not to correct or
impeach King’s testimony that he authored the letter, trial counsel called into doubt


      6
        Although the letter was not offered into evidence, trial counsel quoted a
portion of it when questioning Johnson. (Filing 6-27 at CM/ECF pp. 54-55.)
                                        18
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 19 of 27 - Page ID # 2885




King’s credibility during cross-examination with other evidence, including the
amount of alcohol he consumed on the day of the shooting, his receiving immunity
for his cooperation, and his statements to law enforcement. This is not a case in
which the defense offered little or no other evidence raising doubts about King’s
credibility such that the failure to correct or impeach King’s testimony that he
authored the letter might have played a larger role. Correcting Tyler’s claim to
authorship of the letter which the jury did not review or have substantive information
about would have had minimal probative value to King’s credibility. Because the
testimony that King authored the letter had no prejudicial effect, the Nebraska
Supreme Court determined that Tyler failed to show that, but for counsel’s failure to
correct King’s testimony about the letter and failure to allege on direct appeal that
the State committed prosecutorial misconduct in not correcting King’s testimony,
the result of trial would have been different. The Nebraska Supreme Court’s decision
was not contrary to, or an unreasonable application of, Strickland or any other clearly
established federal law, nor was it based on an unreasonable determination of the
facts in light of the evidence presented in the state court proceeding. See, e.g., United
States v. Conrad, 320 F.3d. 851, 855 (8th Cir. 2003) (to establish prosecutorial
misconduct, a petitioner must show the conduct was improper and prejudicially
affected substantial rights so as to deprive defendant of a fair trial); Garrett v. United
States, 78 F.3d 1296, 1305 (8th Cir. 1996) (“It is true that if there is no merit to a
claim, failure to raise it on appeal does not result in ineffective assistance under
Strickland.”).

      Accordingly, Claim One, Subpart (1), and Claim Three are denied.

B. Claim One, Subpart (2)

       In Claim One, Subpart (2), Tyler asserts that he was denied the effective
assistance of counsel because counsel failed to object to and appeal prosecutorial
misconduct for vouching for and bolstering witness Ronald King. The Nebraska
Supreme Court considered and rejected the claim on postconviction appeal as
follows:
                                           19
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 20 of 27 - Page ID # 2886




      Tyler claims his counsel was ineffective for failing to object to the
      State’s improperly bolstering King’s testimony. Specifically, Tyler
      points to the State’s comment that “the police and prosecutors don’t
      give deals to liars” while noting King received an immunity deal as
      opposed to Johnson, who did not. Such a statement, Tyler argues,
      implied that King must be honest because he got an immunity deal.

      The trial testimony of both King and Johnson support the State’s
      comments in closing. King testified that he was approached by
      investigators, that he demanded an immunity deal in exchange for an
      interview, and that he received the deal. Johnson, in turn, testified that
      he lied to investigators, that he was charged with accessory to a felony,
      and that he did not have a deal at the time of trial. The inferences made
      by the State were reasonable given these facts.

      In addition, the jury was able to determine on its own the weight and
      credibility to be given to King’s testimony as it heard King testify,
      heard King being cross-examined as to his credibility, heard testimony
      from other witnesses concerning King, and heard Tyler’s closing
      argument which addressed concerns about King’s truthfulness.

      Further, the prosecutor’s statement was made in the State’s rebuttal
      argument. In U.S. v. Delgado, the court held that the prosecutor did not
      commit misconduct by arguing during closing arguments that the
      defendant had lied. The court noted that “context is crucial” and that
      the prosecutor’s statement was made in response to defense counsel’s
      attack of government witnesses and after a detailed summary of the
      evidence. The statement that the defendant lied, the court explained,
      was a commentary on what the evidence showed; it was not an assertion
      of the prosecutor’s personal opinion or an attack on the defendant’s
      character.

      Here, Tyler’s counsel, during closing, raised the issue of King’s
      credibility repeatedly. More specifically, Tyler’s counsel questioned
      why King would need immunity if he had not done anything illegal. To
      rebut that contention, the prosecutor addressed the reason King was
      granted immunity and the reason Johnson was not granted immunity.
      The prosecutor’s statement was a commentary on what the evidence
      showed; it was not an assertion of the prosecutor’s personal opinion or
      a bolstering of King’s credibility.
                                         20
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 21 of 27 - Page ID # 2887




      Lastly, the trial judge instructed the jury that the attorneys’ statements
      were not to be taken as evidence. Therefore, absent other evidence, the
      State’s comment that “the police and prosecutors don’t give deals to
      liars” and the State’s emphasis on King’s having received an immunity
      deal does not amount to prosecutorial misconduct. Counsel is not
      ineffective for failing to make an objection that has no merit. As a
      result, Tyler’s trial counsel could not be ineffective for failing to object.

(Filing 6-4 at CM/ECF pp. 14-15 (footnotes omitted).)

       “A prosecutor must limit the closing argument to the evidence and the
reasonable inferences that may be drawn from it.” United States v. Eagle, 515 F.3d
794, 805 (8th Cir. 2008). The prosecutor is entitled to rebut defense attacks on
witness credibility. United States v. Collins, 642 F.3d 654, 657 (8th Cir. 2011).
However, “[i]mproper vouching occurs when a prosecutor refers to facts outside the
record, implies that the witness’s testimony is supported by facts not available to the
jury, gives an implied guarantee of truthfulness, or expresses a personal opinion
regarding witness credibility.” United States v. Beaman, 361 F.3d 1061, 1065 (8th
Cir. 2004).

        In short, the Nebraska Supreme Court reasonably applied federal law when it
determined that the prosecutor’s comment was not improper “vouching” and did not
constitute prosecutorial misconduct, but rather was a reference to the evidence at
trial, a reasonable inference from the evidence, and a response to closing argument
by Tyler’s counsel. Based on that finding, it concluded that trial counsel was not
ineffective for failing to object to the prosecutor’s comment. See Gray v. Bowersox,
281 F.3d 749, 756 n.3 (8th Cir. 2002) (“[B]ecause the underlying objection would
have been without merit, a claim of ineffective assistance is not viable.”). The
Nebraska Supreme Court’s ruling was not based on an unreasonable determination
of the facts in light of the evidence presented in the state court proceeding, nor was
it contrary to, or an unreasonable application of, Strickland or other federal law.
Furthermore, because there was no merit to Tyler’s prosecutorial misconduct claim,
counsel’s failure to raise that claim on appeal cannot constitute ineffective assistance

                                           21
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 22 of 27 - Page ID # 2888




of counsel. See Garrett, 78 F.3d at 1305. Accordingly, Tyler is not entitled to habeas
relief on Claim One, Subpart (2).

C. Claim Two

       In Claim Two, Tyler alleges that he was denied due process and the
constitutional right to a fair trial because the prosecutor committed misconduct when
she represented that a witness (Johnson) was not eligible for a plea deal and later
provided the witness with a deal. (Filing 1 at CM/ECF p. 8.)

       On postconviction appeal, Tyler raised this claim as both prosecutorial
misconduct and a violation of Brady v. Maryland, 373 U.S. 83 (1963). The court
construes Claim Two as raising the same grounds Tyler asserted in the Nebraska
state courts. (See Filing 3 at 9.) The Nebraska Supreme Court addressed and rejected
the claim as follows:

      Tyler claims that the State committed prosecutorial misconduct in
      failing to disclose to the jury that Johnson had received a plea deal.
      Tyler also claims that the State committed a violation of Brady when it
      failed to disclose that Johnson had received a plea deal.

      These claims center on Tyler’s allegation that the prosecutor told the
      jury during his closing argument that Johnson would not be getting a
      deal and that after trial, Johnson had his criminal case dismissed as a
      result of his testimony. A determination of these claims on the merits is
      possible based on the record without further evidentiary hearing.

      In assessing allegations of prosecutorial misconduct in closing
      arguments, a court first determines whether the prosecutor’s remarks
      were improper. It is then necessary to determine the extent to which the
      improper remarks had a prejudicial effect on the defendant’s right to a
      fair trial.

      A prosecutor must base his or her argument on the evidence introduced
      at trial rather than on matters not in evidence. However, a prosecutor is
      entitled to draw inferences from the evidence in presenting his or her
                                         22
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 23 of 27 - Page ID # 2889




      case, and such inferences generally do not amount to prosecutorial
      misconduct. As we stated in State v. Dubray:

            [W]hen a prosecutor’s comments rest on reasonably drawn
            inferences from the evidence, he or she is permitted to
            present a spirited summation that a defense theory is
            illogical or unsupported by the evidence and to highlight
            the relative believability of witnesses for the State and the
            defense. These types of comments are a major purpose of
            summation, and they are distinguishable from attacking a
            defense counsel’s personal character or stating a personal
            opinion about the character of a defendant or witness.

      During trial, Johnson testified that he did not have a deal with the State
      but that he hoped his cooperation would lead to a lesser charge or
      dismissal of his accessory charge. In closing arguments, the State
      asserted that Johnson had been arrested, had a charge pending, and did
      not have a deal in place at the time of trial.

      Even if Johnson later received a dismissal or reduction of his charge, it
      would not make Johnson’s testimony or the State’s assertions during
      closing arguments untrue. In fact, in review of Johnson’s testimony and
      the State’s assertions during closing arguments, the record makes clear
      that Johnson believed it possible and the State did not dispute that
      Johnson’s charge or sentence might be modified as a result of his
      testimony. As such, the State’s assertions during closing arguments did
      not mislead or unduly influence the jury. As we have previously stated,
      a prosecutor’s conduct that does not mislead and unduly influence the
      jury does not constitute misconduct. Tyler’s claim that the prosecutor
      misled the jury is without merit.

      In regard to an alleged Brady violation, the U.S. Supreme Court has
      held that the prosecution has a duty to disclose all favorable evidence
      to a criminal defendant prior to trial. Favorable evidence includes both
      exculpatory and impeachment evidence.

      Tyler’s motion for postconviction relief alleges that the State
      committed the Brady violation when the State gave Johnson a plea deal
      after telling the jury that Johnson would not be given a deal. More
      specifically, Tyler alleges the prosecutor stated in closing that Johnson
                                         23
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 24 of 27 - Page ID # 2890




      would not be getting a deal and that therefore, the State was precluded
      from giving Johnson a deal after trial.

      However, the record does not support this allegation. Instead, the record
      indicates that the prosecutor stated that “[w]e didn’t give a deal to . . .
      Johnson.” The prosecutor’s statement was made during rebuttal
      argument in response to defense counsel’s questioning as to why King
      wanted immunity. The prosecutor’s statement was a correct statement
      of the evidence which indicated that Johnson lied to investigators, that
      he was charged with accessory to a felony, and that he did not have a
      deal at the time of trial.

      Tyler’s motion for postconviction relief did not allege that Johnson’s
      testimony was false or that the State had a plea agreement with Johnson
      at the time of trial and failed to disclose that fact to Tyler. As a result,
      Tyler did not present allegations that the prosecution failed to disclose
      exculpatory or impeachment evidence to support a Brady violation.
      This assignment of error is without merit.

(Filing 6-4 at CM/ECF pp. 9-11 (footnotes omitted).)

       A habeas petition will be granted for prosecutorial misconduct only when the
misconduct “so infected the trial with unfairness as to make the resulting conviction
a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting
Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). The Eighth Circuit has
construed the rule set forth in Darden as a two-part test for prosecutorial misconduct:
(1) the prosecutor’s remarks or conduct must have been improper, and (2) such
remarks or conduct must have prejudicially affected the defendant’s substantial
rights so as to deprive the defendant of a fair trial. Conrad, 320 F.3d. at 855; Young
v. Bowersox, 161 F.3d 1159, 1162 (8th Cir. 1998). If the reviewing court does not
find the remarks to have been improper, the court does not reach the second step of
determining whether they deprived the defendant of his constitutional right to due
process. Basile v. Bowersox, 125 F. Supp. 2d 930, 941 (E.D. Mo. 1999).

       Prosecutors are entitled to argue reasonable inferences to be drawn from the
facts in evidence during closing arguments. United States v. Karam, 37 F.3d 1280,
                                          24
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 25 of 27 - Page ID # 2891




1289 (8th Cir. 1994). Courts have found a prosecutor’s conduct improper where the
prosecutor “ma[de] improper insinuations and assertions calculated to mislead the
jury during closing argument.” United States v. Johnson, 968 F.2d 768, 770 (8th Cir.
1992). In addition, Brady requires the government to produce all material evidence,
whether impeachment or exculpatory, Giglio v. United States, 405 U.S. 150, 154-55
(1972), in its possession that is favorable to the defendant. Evidence is material “only
if there is a reasonable probability that, had the evidence been disclosed to the
defense, the result of the proceeding would have been different. A ‘reasonable
probability’ is a probability sufficient to undermine confidence in the outcome.”
United States v. Bagley, 473 U.S. 667, 682 (1985). Thus, to establish a Brady
violation, a defendant is required to show that: (1) the prosecution suppressed
evidence; (2) the evidence was favorable to the defendant; and (3) the evidence was
material.” United States v. Tate, 633 F.3d 624, 630 (8th Cir. 2011) (quotation
omitted).

      The Nebraska Supreme Court rejected Tyler’s prosecutorial misconduct and
Brady violation claims because the record refuted his factual allegations. The court’s
findings, which Tyler has not rebutted, accurately represent the trial court record.
Specifically, the record reflects that Johnson had been arrested, had a charge
pending, and did not have a deal in place at the time of trial. Thus, the prosecutor’s
remarks in closing to this effect were correct statements of the evidence and not
misleading to the jury. That Johnson may have received some sort of deal after
Tyler’s trial does not render the prosecutor’s statements in closing incorrect.
Furthermore, Johnson testified, without objection, that although he did not have a
deal with the State, he hoped his cooperation would lead to a lesser charge or
dismissal of his accessory charge. Thus, the jury was aware of the possibility that
Johnson could receive a favorable disposition of his criminal charge. Under these
circumstances, Tyler was not deprived of a fair trial.

       In addition, because the State had no plea agreement or deal with Johnson at
the time he testified at Tyler’s trial, there was no deal or agreement to disclose to
Tyler and thus no evidence to support a Brady violation. That Johnson may have
                                          25
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 26 of 27 - Page ID # 2892




received some sort of deal and favorable disposition of his criminal charge after
Tyler’s trial does not in itself establish that a Brady violation occurred. See, e.g.,
DeMarco v. United States, 415 U.S. 449, 450 (1974) (whether a plea or cooperation
agreement was “made after or before [a defendant’s] trial” was “dispositive” in
determining whether there was a Giglio violation); United States v. Molina, 75 F.3d
600, 602 (10th Cir. 1996) (noting that “[r]equiring the government to disclose
potential plea agreements and offers of plea agreements would place an
unreasonable burden on the government, and such offers are too speculative and
uncertain to be material”); United States v. Ramirez, 608 F.2d 1261, 1266-67 (9th
Cir. 1979) (the defendant was not deprived of a fair trial because of the government’s
alleged failure to disclose the advantage the witness was promised in return for his
testimony where the record was void of any evidence that an agreement had been
reached at the time of the witness’ testimony which was not disclosed to jury).

       Tyler has failed to demonstrate that the Nebraska Supreme Court’s
adjudication of this claim either resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established federal law, or that it
resulted in a decision that was based on an unreasonable determination of the facts
in light of the evidence presented in the state court proceeding. Consequently, Tyler
is not entitled to habeas relief on Claim Two pursuant to 28 U.S.C. § 2254(d).

                    V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under 28 U.S.C. § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Tyler is not entitled to a certificate of appealability.



                                           26
8:19-cv-00170-RGK-PRSE Doc # 11 Filed: 08/21/20 Page 27 of 27 - Page ID # 2893




       IT IS THEREFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing 1) is denied and dismissed with prejudice. No certificate of appealability has
been or will be issued. Judgment will be issued by separate document.

      Dated this 21st day of August, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                         27
